Case 1:18-cv-00317-JB-N Document 220 Filed 06/22/20 Page 1 of 9                    PageID #: 2623




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                  MOBILE DIVISION


 WILLIAM HEATH HORNADY,                         )
 CHRISTOPHER MILLER and                         )
 TAKENDRIC STEWART, Individually                )
 and on behalf of all others similarly          )               CIVIL ACTION NO.
 situated,,                                     )               1:18-CV-00317-JB-N
                                                )
                Plaintiffs,                     )
                                                )
        vs.                                     )
                                                )
 OUTOKUMPU STAINLESS USA, LLC,                  )
                                                )
                Defendant.
                                                )
                                                )
                                                )
                                                )
                                                )
                                                )

           DEFENDANT’S RESPONSE IN OPPOSITION TO PLAINTIFFS’
         MOTION FOR SANCTIONS, RELATED MOTION TO COMPEL WITH
        INCORPORATED BRIEF (AND REQUEST FOR EXPEDITED BRIEFING
                              SCHEDULE)

        In accordance with the Court’s Order (Doc 218), Defendant hereby files its response in

 opposition to Plaintiffs’ Motion for Sanctions, Related Motion to Compel with Incorporated Brief

 (And Request for Expedited Briefing Schedule). (Doc. 216).

        Plaintiffs seek unjustifiable, extraordinary sanctions and Defendant’s conduct, even as

 purported by Plaintiffs in the worst light in an attempt to show misconduct, does not warrant the

 sanctions sought. Certainly finding for Plaintiffs in a collective action where discovery is

 continuing and important disagreement exists regarding both law and fact would be a

 determination outside the farthest reach of a court. Simply put, unlike the cases relied on by

 Plaintiffs, Defendant has not refused to participate in discovery. Thornton v. Hosp. Mgmt. Assocs.,
Case 1:18-cv-00317-JB-N Document 220 Filed 06/22/20 Page 2 of 9                      PageID #: 2624




 Inc., 787 F. App'x 634, 638 (11th Cir. 2019). Nor is there any evidence to suggest a willful or bad

 faith failure to comply with discovery orders. Id. Instead, Defendant has been actively engaged

 in discovery and been trying to provide Plaintiffs with applicable time and pay data. As described

 by Plaintiffs in their motion and shown in the exhibits attached to their motion, Defendant has been

 providing pay and time data for named plaintiffs since the outset of the action. Although Plaintiffs

 now take issue with the information that have been produced, it clearly cannot be said that

 Defendant has refused to participate in discovery. Moreover, Defendant’s repeated production of

 time and pay data, including all the data it believed was necessary for all opt-in plaintiffs cannot

 be construed as a willful or bad faith failure to obey a discovery order. Id. To date, Defendant

 has provided approximately 2,189 documents (not including initial data that was not Bates-

 stamped), provided 3 deponents, including three different corporate representatives so as to ensure

 that Plaintiffs requests for areas of questioning could be met, and even agreed to modify documents

 and data to fit Plaintiffs’ counsel’s desire to have information provided through one specific format

 rather than another. The sanctions requested by Plaintiffs are wholly inappropriate in this matter

 and Defendant respectfully requests the Court to deny Plaintiffs’ motion.

        To provide some context and clarification, the information required by early Orders in the

 previously associated Hartery matter is not all easily or readily available on one Excel document

 as Plaintiffs would like. For payroll, Defendant has always used ADP but for timekeeping,

 Defendant used an SAP system until August 2017 and then switched its timekeeping to an ADP

 system. To obtain the time and pay information it has been providing throughout this litigation,

 Defendant’s payroll specialist, Melissa Pledger, has run an extraordinary number of reports for the

 requested employees/former employees from both the respective ADP and/or SAP systems. As

 demonstrated in the exhibits in Plaintiffs’ motion, there are varying formats in which the reports


                                              2
Case 1:18-cv-00317-JB-N Document 220 Filed 06/22/20 Page 3 of 9                       PageID #: 2625




 display, related to the two differing systems. Frankly, there has been some trial and error as this

 litigation has progressed because collecting this time and pay data in a “usable” format is not a

 regularly conducted activity by Defendant. That is not to suggest that the Defendant does not

 maintain the requisite information as Plaintiffs baselessly contend.        In fact, the employees

 themselves have access to their time and pay information on an application of ADP and therefore,

 Defendant does not regularly collect and display this data for each of its employees or provide that

 data in a manner that is prudent for complex calculations, such as the manner in which Plaintiffs

 demand the information.

        For the initial summaries, in its good faith effort to comply with the Court’s Order and to

 provide the information to Plaintiffs in a clear manner, Defendant compiled the information into

 one document and to do so, Defendant input the pay rate and pay date into the document.

 Subsequently, Defendant continued to provide pay and time data and worked with Plaintiffs’

 counsel to provide any missing information once it was identified (for example, if there was

 months missing due to the switch in timekeeping systems). Notably, Plaintiffs prepared damage

 calculations based on the information provided to them as recently as October 2019 and as a result,

 Defendant was not aware of any missing information in what it had been providing to Plaintiffs.

 It is also worth mentioning that Defendant has always been willing to provide the data because

 Defendant believed the data would assist the parties in discussing the potential for early resolution.

        In Plaintiffs’ written discovery requests, they request “Pay Statements” and Defendant

 sought to provide same. The “Pay Statements,” however, are not created by Defendant. Instead

 they are automatically done in PDF format when Ms. Pledger runs them from the ADP system and

 Defendant advised Plaintiffs of that process and these facts. Plaintiffs then asserted that they did

 not want the “Pay Statements” because they wanted the information in an Excel format rather than


                                              3
Case 1:18-cv-00317-JB-N Document 220 Filed 06/22/20 Page 4 of 9                       PageID #: 2626




 PDF and pointed out that they previously received pay information in an Excel format. The pay

 information in question was referred to as “Check Details” and is not the same as “Pay

 Statements,” but it does include amounts paid to employees. Once Plaintiffs specified that the

 “Check Details” was the information they sought, Defendant agreed to provide this format for pay

 for every one of the 200 plus opt-in Plaintiffs. Defendant also found a way to provide all time

 information in the Excel format requested by Plaintiff. As such, Defendant complied with the

 Court’s Order to provide such time and pay information for all opt-in Plaintiffs, beginning with

 former employees, in thirds as set out by Judge Nelson. (Doc. 172). To obtain the information

 for more than two hundred individuals, Ms. Pledger had to spend substantial hours running all the

 reports for each employee from 2015 to present, for current employees and lesser but still

 substantial time for former employees. Defendant’s commitment of substantial hours of its

 employees’ time to run thousands of pages of reports with time and pay information for more than

 two hundred opt-in Plaintiffs is evidence that Defendant has been fully engaged in discovery. To

 the degree that there are issues with the production, any errors or oversight were inadvertent and

 clearly not any willful or bad faith conduct by Defendant.

        Plaintiffs particularly focus on the lack of noted pay rates.         Importantly, the “Pay

 Statements” do indicate a pay rate and had Plaintiffs accepted the production of those documents,

 Plaintiffs would have pay rate information they claim that Defendant tried to conceal. However,

 Plaintiffs instead explicitly demanded that they wanted a different set of information and therefore,

 Defendant complied with their request for the Check Details in Excel format instead. Defendant

 did not realize that the switch in format would leave the Plaintiffs without the pay rate information.

 Unsurprisingly, looking at the time and pay records alone does not provide a full understanding of

 the Defendant’s time and pay practices and explanation by Ms. Pledger at her deposition and


                                              4
Case 1:18-cv-00317-JB-N Document 220 Filed 06/22/20 Page 5 of 9                     PageID #: 2627




 otherwise highlighted some of the Defendant’s practices that are not readily evident on the face of

 the documents that had been provided. For example, Ms. Pledger explained that employees have

 timecards which are electronic records in the timekeeping system and employees can see their

 schedule and their manager can modify the time card to reflect any overtime worked and any time

 that an employee worked at a different rate of pay. Those nuanced issues do not appear in the

 regular clock in/clock out time records or the Check Details information that had been requested

 by Plaintiffs. Ms. Pledger also tried to explain her understanding of how the ADP system (not

 any process created by Defendant) handles regular rate of pay and “trues up” payments to

 employees. As she testified, she did not create and does not have the formula used by ADP. From

 her understanding, she sees a regular rate of pay on her payroll register but it is not explicitly

 reflected on the reports she has provided. Defendant was certainly not trying to conceal any of

 this information but rather these irregularities were not explicitly contemplated, by Plaintiffs or

 Defendant, when trying to gather all the time and pay information provided to date. Further,

 Plaintiffs themselves know their rates of pay. Defendant has asked ADP to provide information

 as to how and why its system does the “true up.”

        As the Court is aware, in the weeks following Ms. Pledger’s testimony, Plaintiffs filed a

 Motion for Partial Summary Judgment. (Doc. 191). The parties also attended a telephone

 conference with Judge Nelson wherein some of the above discovery issues were discussed and the

 Court entered its most recent Scheduling Order in this matter extending factual discovery to allow

 the parties to resolve these pending issues. (Doc. 201). Plaintiffs then proposed a Stipulated Order

 on some of these discovery issues. (Doc.212). Since that time, in addition to the ongoing briefing

 occurring in this matter, Defendant has been working to comply with the Stipulated Order. As

 Ms. Pledger testified, the time card data is an electronic record and Defendant has worked to


                                             5
Case 1:18-cv-00317-JB-N Document 220 Filed 06/22/20 Page 6 of 9                       PageID #: 2628




 determine how it could best obtain the information contained in the time card to provide it to

 Plaintiffs. To that end, Defendant determined it could run a timecard report which shows when an

 employee worked at a different pay rate code and Defendant ran that for the exemplar Plaintiffs

 and provided the reports to Plaintiffs. Defendant also provided the pay rate codes for the last few

 years that correspond with the pay rate codes shown on the reports. Nevertheless, Plaintiffs again

 are unhappy with the PDF format of the information and as such, Defendant has been spent time

 looking into other methods of obtaining such timecard information. Defendant also provided an

 older policy testified to by Ms. Pledger and enlisted assistance of its IT department to obtain an

 email that Ms. Pledger was asked about during her deposition as well, which was also provided to

 Plaintiffs. Subsequent to its initial production, Defendant conducted an additional search to

 determine pay rate codes for 2015, 2016 and 2017 and sought a way to obtain just pay rate data,

 exclusive of the timecard step up rates, and Defendant has since located same and will provide to

 Plaintiffs contemporaneously with the filing of this response.

        With regard to the “true up” information, in accordance with the Stipulated Order,

 Defendant advised Plaintiffs that there was no corporate representative of Defendant that could

 testify as requested regarding how the ADP system works. Instead it prepared correspondence to

 ADP seeking the information that Plaintiffs requested. Defendant provided a copy of that

 correspondence to Plaintiffs.    Defendant then sent that correspondence and is still seeking

 information from ADP to obtain a full response and understanding of the ADP process of setting

 regular rates of pay as raised by Ms. Pledger. Thus far ADP has not been very helpful. Again,

 there is absolutely no evidence to suggest that Defendant is acting in bad faith or willfully refusing

 to participate in discovery or comply with a discovery order. To the contrary, as evidenced by

 Defendant’s ongoing efforts to obtain the information sought and the language of the Order itself,


                                              6
Case 1:18-cv-00317-JB-N Document 220 Filed 06/22/20 Page 7 of 9                        PageID #: 2629




 Defendant has been actively engaged and participating in discovery in good faith.

         Further, Plaintiffs note previous hearings on their motions to compel to imply difficulties

 with Defendant participating in discovery, but Plaintiffs fail to mention that much of the discussion

 in those hearings centered on the overly broad and unclear language used by Plaintiffs in their

 discovery requests and objected to by Defendant. Judge Nelson is familiar with the nature of the

 requests and after argument by all counsel, Judge Nelson repeatedly requested Plaintiffs narrow

 and clarify the information sought by the request.

         Lastly, Plaintiffs make multiple unfounded comments suggesting that Defendant is

 somehow benefitted from concealment of information and that delay in litigation is beneficial to

 Defendant. Defendant wholly disagrees – with every discovery issue and lengthy brief filed by

 Plaintiffs in this action, Defendant incurs the legal costs and fees associated with defense of same

 and it is not practical to suggest in this very active litigation that “prolonged delay in adjudication

 provides a significant benefit to Defendant…” (Doc. 216, Page ID #2459).

         For the foregoing reasons and because there is no evidence to support the sanctions

 requested by Plaintiffs, Defendant respectfully requests the Court deny Plaintiffs’ motion (Doc.

 216).



Respectfully submitted this 22nd day of June, 2020.




                                                       /s/ Gavin S. Appleby
                                                       Jennifer F. Swain, ASB-7761-I67J
  OF COUNSEL:
  LITTLER MENDELSON, P.C.
  420 20th Street North, Suite 2300
  Birmingham, AL 35203-3204

                                               7
Case 1:18-cv-00317-JB-N Document 220 Filed 06/22/20 Page 8 of 9       PageID #: 2630




 Telephone: (205) 421-4700
 jswain@littler.com
                                            Gavin S. Appleby, GA Bar 020825
                                            (Admitted pro hac vice)
 OF COUNSEL:
 LITTLER MENDELSON, P.C.
 3344 Peachtree Road N.E., Suite 1500
 Atlanta, GA 30326
 Phone: (404) 233-0330
 Facsimile: (404) 233-2361
 gappleby@littler.com




                                        8
Case 1:18-cv-00317-JB-N Document 220 Filed 06/22/20 Page 9 of 9                      PageID #: 2631




                                  CERTIFICATE OF SERVICE

        I hereby certify that on June 22, 2020, Defendant’s Response in Opposition to Plaintiffs’
Motion for Sanctions, Related Motion to Compel with Incorporated Brief (And Request for
Expedited Briefing Schedule) was filed electronically through the ECF system, is available for
viewing and downloading from the ECF system and will be sent electronically to the registered
participants identified on the Notice of Electronic Filings, including Plaintiffs’ counsel of record as
follows:


                                    Ian D. Rosenthal
                         HOLSTON, VAUGHAN & ROSENTHAL, LLC
                                     P. O. Box 195
                                   Mobile, AL 36601
                                idr@holstonvaughan.com


                                           Patrick H. Sims
                                      SIMS LAW FIRM, LLC
                                           P. O. Box 7112
                                         Mobile, AL 36670
                                          Tel: 251.725.1316
                                      patrick@simslawfirm.net


                                              /s/ Gavin S. Appleby
                                              Gavin S. Appleby
                                              Counsel for Defendant




                                              9
